Citation Nr: 1813058	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  17-41 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for an acquired psychiatric disability.

2.  Entitlement to an increased rating in excess of 10 percent for a right knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable rating for a bilateral hand skin disability.

5.  Entitlement to a compensable rating for hemorrhoids.

6.  Entitlement to service connection for a right ankle disability.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from October 1975 to May 1983.  He died in December 2017.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2015 and June 2014 rating decisions of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

A February 2018 inquiry of the Social Security Administration Database indicates that the Veteran died in December 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104 (a); 38 C.F.R. § 20.1302 (2017).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal as evidenced by the February 1, 2018 Social Security Administration Database query.  As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. §§ 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 


ORDER

The appeal is dismissed






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


